 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KWESI MUHAMMAD,                                   No. 2:18-cv-2831 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. BURTON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 26, 2021, plaintiff filed a letter which requests “the times and dates on the

21   magistrate’s motion calendar” for this case. See ECF No. 22. There are currently no motions

22   pending in this case. Findings and Recommendations remain pending before the district judge,

23   and defendants’ deadline to answer the complaint is 30 days after the district judge rules. See

24   ECF No. 20. A Discovery and Scheduling Order will issue thereafter, which will specify the

25   deadlines applicable to various types of motions. Because this is a prisoner case, motions are not

26   calendared for hearing on the judge’s motion calendar. Local Rule 230(l). In the event that any

27   court proceedings are scheduled in this case, plaintiff will be served with a copy of the order

28   providing all pertinent information.
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the “times and dates
 2   on the [court’s] motion calendar” (ECF No. 22) is DENIED as moot.
 3   DATED: May 19, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
